DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 09/19/2022 has been entered. Claims 1-2, 4-18 and 20-22 remain pending in the application. 
Applicant’s arguments with respect to claims 1, 4, 8, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 12-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub No. 2011/0237934) in the view of Green et al. (US Patent No. US 4,327,738).
Regarding claim 1, Onishi teaches an apparatus, comprising: 
 a medical probe (figure 2, element 2, paragraph 0033), comprising a single shaft having a distal end configured to be inserted into an anatomical structure of a patient (figure 2, element 11, paragraphs 0017, 0033 and 0045; e.g. the ultrasound probe 2 has an elongated probe body 11.  A probe distal end portion 12 as the distal end portion of the ultrasound probe 2 is provided with an ultrasound transducer 13 and a position sensor 14 arranged to detect the position of the probe distal end portion 12 or the ultrasound transducer 13. The device is inserted into a target area), the distal end 5comprising a magnetic position sensor (figure 2, element 14, paragraph 0033; e.g. a position sensor 14 arranged to detect the position of the probe distal end portion 12 or the ultrasound transducer 13) and a sideview-looking ultrasound imager (figure 2, element 13, paragraphs 0044 and 0104; e.g. the ultrasound transducer 13 incorporated in the ultrasound probe 2 used in the present embodiment is of a radial scan type that transmits/receives ultrasound in a circumferential direction around the axis of the ultrasound probe 2 in the longitudinal direction.), such that the magnetic position sensor (14) and the sideview-looking ultrasound imager (13) are integrated into the same single shaft (11) (figure 2, paragraph 0033; e.g. A probe distal end portion 12 as the distal end portion of the ultrasound probe 2 is provided with an ultrasound transducer 13 and a position sensor 14 arranged to detect the position of the probe distal end portion 12 or the ultrasound transducer 13.), the medical probe defining a central longitudinal axis such that the medical probe is centered along the central longitudinal axis (paragraphs 0043-0044 and 0104) the sideview-looking ultrasound imager being configured to transmit ultrasonic energy along a plane perpendicular to the central longitudinal axis (paragraphs 0044 and 0104; e.g. ultrasound transducer 13 sequentially radiates ultrasound in a circumferential direction perpendicular to the axis of the ultrasound probe 2 in a longitudinal direction), such that the sideview-looking ultrasound imager is configured to provide ultrasonic imaging of anatomical regions positioned lateral and proximal to the distal end of the medical probe (paragraphs 0044 and 0104; a transducer that preforms a radial scan by radiating ultrasound in a circumferential direction  to the axis of the ultrasound probe 2 in a longitudinal direction.)
  a trocar having a channel for insertion of the probe (figure 7, paragraphs 0043-0044, the endoscope with the channel corresponds to the trocar ).
However, Onishi fails to explicitly teach a forward-looking camera positioned at a distal tip of the distal end, such that the forward- looking camera and the sideview-looking ultrasound imager are integrated into the same single shaft, the sideview-looking ultrasound imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis.
Green, in the same field of endeavor, teaches a forward-looking camera positioned at a distal tip of the distal end (figure 1, elements 18 and 28, col. 3, line 41 to col 4, line 10 and col 4, lines 32-59; e.g. the novel probe of this invention the various endoscopic channels described above extend through the generally semicylindrical portion 16A of the supporting block 16, and terminate within approximately a substantially semicircular area of the tip face. The other half, approximately, of the generally cylindrically shaped probe is occupied by a rectilinear ultrasonic transducer array, identified generally by reference numeral 70.), such that the forward- looking camera and the sideview-looking ultrasound imager are integrated into the same single shaft (figure 1, element 16A, col 3, lines 27-40; e.g. member 16A, used for support of portions of an optical illumination and viewing system, and of a transducer array), the sideview-looking ultrasound imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis (figure 1, col 4, lines 32-59 and claim 1; e.g. a rectilinear ultrasonic transducer array, identified generally by reference numeral 70. With the illustrated side-by-side positioning of the transducer array and endoscopic channels, and by locating the distal end of the transducer array adjacent the distal end of the probe).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Green to provide a forward looking camera and a sideview-looking imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis. This modification will result in permitting the operator to locate the probe at a desired location within the body part and safely guide the probe during insertion thereof into the body organ to avoid damage and pain to the patient[AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow] as disclosed within Green in Col 1.
    PNG
    media_image1.png
    595
    809
    media_image1.png
    Greyscale




Regarding claim 2, Onishi teaches the apparatus according to claim 1, wherein the distal end further comprises a surgical device (paragraph 0043; e.g. “The ultrasound probe 2 and a biopsy device such as a biopsy needle as a biopsy treatment instrument for performing a biopsy can be inserted into the channel 19a”).

Regarding claim 4, Onishi teaches a system, comprising:
a medical probe (figure 2, element 2, paragraph 0033), comprising a single shaft having a distal end configured to be inserted into an anatomical structure of a patient (figure 2, element 11, paragraphs 0017, 0033 and 0045; e.g. the ultrasound probe 2 has an elongated probe body 11.  A probe distal end portion 12 as the distal end portion of the ultrasound probe 2 is provided with an ultrasound transducer 13 and a position sensor 14 arranged to detect the position of the probe distal end portion 12 or the ultrasound transducer 13. The device is inserted into a target area), the distal end 5comprising a magnetic position sensor (figure 2, element 14, paragraph 0033; e.g. a position sensor 14 arranged to detect the position of the probe distal end portion 12 or the ultrasound transducer 13) and a sideview-looking ultrasound imager (figure 2, element 13, paragraphs 0044 and 0104; e.g. the ultrasound transducer 13 incorporated in the ultrasound probe 2 used in the present embodiment is of a radial scan type that transmits/receives ultrasound in a circumferential direction around the axis of the ultrasound probe 2 in the longitudinal direction.), the medical probe defining a central longitudinal axis such that the medical probe is centered along the central longitudinal axis (paragraphs 0043-0044 and 0104) the sideview-looking ultrasound imager being configured to transmit ultrasonic energy along a plane perpendicular to the central longitudinal axis (paragraphs 0044 and 0104; e.g. ultrasound transducer 13 sequentially radiates ultrasound in a circumferential direction perpendicular to the axis of the ultrasound probe 2 in a longitudinal direction);
  a trocar having a channel for insertion of the probe (figure 7, paragraphs 0043-0044, the endoscope with the channel corresponds to the trocar ).
a processor, which is configured to (paragraph 0049): 
receive one or more reference medical images of the anatomical structure (paragraph 0071; e.g. the operator acquires three-dimensional CT image data of the patient, generates a virtual image of the patient using the insertion support apparatus 4 and causes a virtual image to be displayed on the monitor 17.), 
receive signals indicative of an estimated position of the magnetic position sensor in the anatomical structure, and estimate a position of the magnetic position sensor based on the signals (paragraph 0034; e.g. a position detection apparatus 8 (see FIG. 5) actually detects the three-dimensional position of the position sensor 14. The three-dimensional position can be approximated as a three-dimensional position of the ultrasound transducer 13 or probe distal end portion 12.), 
receive an ultrasound signal from the sideview-looking ultrasound imager and generate a respective ultrasound image (paragraph 0057; e.g. Since an ultrasound tomographic image acquired using the ultrasound transducer 13 in the distal end portion of the ultrasound probe 2 making up the ultrasound observation system 3 is displayed on the monitor 7, the operator can check from the ultrasound tomographic image whether or not the tumor is ready to be detected (displayed).), 
based on the estimated position, register the ultrasound image with the reference medical image (paragraph 0040; e.g. The insertion support apparatus 4 has a function of combining the endoscope image (real image) as a moving image obtained by the endoscope apparatus 5 and the VBS image and displaying the combined image on a monitor 17 and assists the operator in inserting an endoscope 18 of the endoscope apparatus 5 into the bronchus), and 
present the registered images to a user (paragraph 0040; e.g. The insertion support apparatus 4 has a function of combining the endoscope image (real image) as a moving image obtained by the endoscope apparatus 5 and the VBS image and displaying the combined image on a monitor 17 and assists the operator in inserting an endoscope 18 of the endoscope apparatus 5 into the bronchus).
However, Onishi fails to explicitly teach a forward-looking camera positioned at a distal tip of the distal end, the sideview-looking ultrasound imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis.
Green, in the same field of endeavor, teaches a forward-looking camera positioned at a distal tip of the distal end (figure 1, elements 18 and 28, col. 3, line 41 to col 4, line 10 and col 4, lines 32-59; e.g. the novel probe of this invention the various endoscopic channels described above extend through the generally semicylindrical portion 16A of the supporting block 16, and terminate within approximately a substantially semicircular area of the tip face. The other half, approximately, of the generally cylindrically shaped probe is occupied by a rectilinear ultrasonic transducer array, identified generally by reference numeral 70.), the sideview-looking ultrasound imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis (figure 1, col 4, lines 32-59 and claim 1; e.g. a rectilinear ultrasonic transducer array, identified generally by reference numeral 70. With the illustrated side-by-side positioning of the transducer array and endoscopic channels, and by locating the distal end of the transducer array adjacent the distal end of the probe).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Green to provide a forward looking camera and a sideview-looking imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis. This modification will result in permitting the operator to locate the probe at a desired location within the body part and safely guide the probe during insertion thereof into the body organ to avoid damage and pain to the patient as disclosed within Green in Col 1.

Regarding claim 5, Onishi teaches the system according to claim 4, wherein the processor 5is further configured to, based on the registered images, present a path in the anatomical structure for advancing the distal end (paragraph 0140; range K as a biopsy range calculated from the range existing along at least a predetermined direction (running direction of the body cavity path) of the tumor as a target tissue for the biopsy is displayed superimposed on the virtual image). 

Regarding claim 12, Onishi teaches a guidewire, comprising a distal end configured to be inserted into an anatomical structure of a patient, the distal end 15comprising a magnetic position sensor (figure 2, element 14, paragraph 0033; e.g. a position sensor 14 arranged to detect the position of the probe distal end portion 12 or the ultrasound transducer 13) and a sideview-looking ultrasound imager (paragraphs 0044 and 0104; a transducer that preforms a radial scan by radiating ultrasound in a circumferential direction  to the axis of the ultrasound probe 2 in a longitudinal direction.); the guidewire defining a central longitudinal axis (paragraphs 0043-0044)
However, Onishi fails to explicitly teach a forward-looking camera positioned on a distal tip of the distal end, the sideview-looking ultrasound imager being positioned on the distal end proximally to the forward-looking camera and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis of the guidewire such that the side-view looking ultrasound imager is laterally offset from the central longitudinal axis of the guidewire.
Green, in the same field of endeavor, teaches a forward-looking camera positioned at a distal tip of the distal end (figure 1, elements 18 and 28, col. 3, line 41 to col 4, line 10 and col 4, lines 32-59; e.g. the novel probe of this invention the various endoscopic channels described above extend through the generally semicylindrical portion 16A of the supporting block 16, and terminate within approximately a substantially semicircular area of the tip face. The other half, approximately, of the generally cylindrically shaped probe is occupied by a rectilinear ultrasonic transducer array, identified generally by reference numeral 70.), the sideview-looking ultrasound imager being positioned on the distal end proximally to the forward-looking camera and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis of the guidewire such that the side-view looking ultrasound imager is laterally offset from the central longitudinal axis of the guidewire (see figure 1 annotated above, col 4, lines 32-59 and claim 1; e.g. a rectilinear ultrasonic transducer array, identified generally by reference numeral 70. With the illustrated side-by-side positioning of the transducer array and endoscopic channels, and by locating the distal end of the transducer array adjacent the distal end of the probe).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Green to provide a forward looking camera and a sideview-looking imager being positioned on a lateral side of the guidewire and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis. This modification will result in permitting the operator to locate the probe at a desired location within the body part and safely guide the probe during insertion thereof into the body organ to avoid damage and pain to the patient as disclosed within Green in Col 1.

Regarding claim 13, Onishi teaches the apparatus according to claim 1, such that the sideview-looking ultrasound imager is configured to provide ultrasonic imaging along a plane that is perpendicular to the longitudinal axis (figure 2, element 13, paragraphs 0044 and 0104; e.g. the ultrasound transducer 13 incorporated in the ultrasound probe 2 used in the present embodiment is of a radial scan type that transmits/receives ultrasound in a circumferential direction around the axis of the ultrasound probe 2 in the longitudinal direction.)
However, fails to explicitly teach the forward-looking camera being positioned to provide a line of sight along the central longitudinal axis. 
Green, in the same field of endeavor, teaches forward-looking camera being positioned to provide a line of sight along the central longitudinal axis (figure 1, elements 18 and 28, col. 3, line 41 to col 4, line 10 and col 4, lines 32-59; e.g. the novel probe of this invention the various endoscopic channels described above extend through the generally semicylindrical portion 16A of the supporting block 16, and terminate within approximately a substantially semicircular area of the tip face. The other half, approximately, of the generally cylindrically shaped probe is occupied by a rectilinear ultrasonic transducer array, identified generally by reference numeral 70.), 
[AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Green to provide a forward looking camera. This modification will result in permitting the operator to locate the probe at a desired location within the body part and safely guide the probe during insertion thereof into the body organ to avoid damage and pain to the patient as disclosed within Green in Col 1.
    PNG
    media_image1.png
    595
    809
    media_image1.png
    Greyscale


Regarding claim 14, Onishi teaches the apparatus according to claim 1, however fails to explicitly teach the forward-looking camera being positioned distally in relation to the sideview-looking ultrasound imager.
Green, in the same field of endeavor, teaches the forward-looking camera being positioned distally in relation to the sideview-looking ultrasound imager (see figure 1 annotated above, elements 18 and 28, col. 3, line 41 to col 4, line 10 and col 4, lines 32-59; e.g. the novel probe of this invention the various endoscopic channels described above extend through the generally semicylindrical portion 16A of the supporting block 16, and terminate within approximately a substantially semicircular area of the tip face. The other half, approximately, of the generally cylindrically shaped probe is occupied by a rectilinear ultrasonic transducer array, identified generally by reference numeral 70.), 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Green to provide a forward looking camera. This modification will result in permitting the operator to locate the probe at a desired location within the body part and safely guide the probe during insertion thereof into the body organ to avoid damage and pain to the patient as disclosed within Green in Col 1.

Regarding claim 15, Onishi teaches the apparatus according to claim 14, the magnetic position sensor being positioned distally in relation to the sideview-looking ultrasound imager and proximally in relation to the tip (figure 2, paragraph 0033; in figure 2 the element 14 (the position sensor) is distal to the sideview ultrasound imager (13).).
However, Onishi fails to explicitly teach a forward-looking camera positioned at a distal tip of the distal end.
Green, in the same field of endeavor, teaches a forward-looking camera positioned at a distal tip of the distal end (figure 1, elements 18 and 28, col. 3, line 41 to col 4, line 10 and col 4, lines 32-59; e.g. the novel probe of this invention the various endoscopic channels described above extend through the generally semicylindrical portion 16A of the supporting block 16, and terminate within approximately a substantially semicircular area of the tip face. The other half, approximately, of the generally cylindrically shaped probe is occupied by a rectilinear ultrasonic transducer array, identified generally by reference numeral 70).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Green to provide a forward looking camera. This modification will result in permitting the operator to locate the probe at a desired location within the body part and safely guide the probe during insertion thereof into the body organ to avoid damage and pain to the patient as disclosed within Green in Col 1.

Regarding claim 16, Onishi teaches the apparatus according to claim 1, the medical probe having a distal end in the form of a guidewire (figure 7, paragraph 0085; The broken line shows the ultrasound probe 2 which is inserted into the channel 19a of the endoscope 18 via a guide tube 43.).

Regarding claim 17, Onishi teaches the apparatus according to claim 1, the trocar defining a trocar longitudinal axis, the channel of the trocar being laterally offset from the trocar longitudinal axis of the trocar(figure 7, paragraphs 0043-0044, the endoscope with the channel corresponds to the trocar ).

Regarding claim 18, Onishi teaches the system according to claim 4, the processor being further configured to generate a combined image, the combined image including the ultrasound image in combination with the referenced medical image (paragraphs 0049-0050; the virtual image creation unit combines images from the endoscope with images from the CT scan).

Regarding claim 22, Onishi teaches the apparatus according to claim 4, the medical probe having a distal end in the form of a guidewire (figure 7, paragraph 0085; The broken line shows the ultrasound probe 2 which is inserted into the channel 19a of the endoscope 18 via a guide tube 43.).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub No. 2011/0237934) in the view of Green et al. (US Patent No. US 4,327,738) as in the rejection of claim 1 as well as in those rejections that follow, and in further view of Zhao et al (US Pub No. 2014/0187949).
Regarding claim 6, Onishi in the view of Green teaches the system according to claim 4, however, fails to explicitly teach wherein the processor is further configured to correct the reference medical images based on the registered images.
Zhao, in the same field of endeavor, teaches the processor is further configured to correct the reference medical images based on the registered images (paragraph 0068, the images of the target are corrected based on the comparison of the location of the target in the image and the location of the target determined in the pre-operative or intra-operative images.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi in the view of Green to incorporate the teachings of Zhao to provide an image correction. This modification will result in improving the identification process of the target as taught in Zhao in paragraph 0078.

Claim 7 is rejected on the same rational as claim 6, whereas this combination further teaches the processor is further configured to alert a user to a detected discrepancy between the ultrasound image and the reference image in Zhao (paragraph 0078).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi in the view of Green to incorporate the teachings of Zhao to provide an alert. This modification will help the user to identify the difference as it will help locating the target as taught in Zhao in paragraph 0078.

Claims 8-9 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub No. 2011/0237934) in the view of Frankel et al (US Pub No. 2015/0230690).
Regarding claim 8, Onishi teaches a method, comprising:
  15using a trocar having a channel for insertion of a probe (figure 7, paragraphs 0043-0044, the endoscope with the channel corresponds to the trocar ), inserting into an anatomical structure of a patient a medical probe comprising a distal end comprising a magnetic position sensor (figure 2, element 14, paragraph 0033; e.g. a position sensor 14 arranged to detect the position of the probe distal end portion 12 or the ultrasound transducer 13); and a sideview-looking ultrasound imager (paragraphs 0044 and 0104; a transducer that preforms a radial scan by radiating ultrasound in a circumferential direction  to the axis of the ultrasound probe 2 in a longitudinal direction.),
in a processor (figure 5, element 27, paragraph 0049):
 20receiving a reference medical image of the anatomical structure of the patient (paragraph 0074, the operator acquires CT image data of the patient before the operation); 
receiving signals indicative of an estimated position of the magnetic position sensor in the anatomical structure of the patient and estimate a position of the magnetic position sensor based 25on the signals (paragraph 0034; e.g. a position detection apparatus 8 (see FIG. 5) actually detects the three-dimensional position of the position sensor 14. The three-dimensional position can be approximated as a three-dimensional position of the ultrasound transducer 13 or probe distal end portion 12.);
  25receiving an ultrasound signal from the sideview-looking ultrasound imager, and generating a respective ultrasound image, the ultrasound image representing a portion of the anatomical structure of the patient (abstract; an ultrasound image of the cavity and the endoscopic device can be inserted into any body cavity and the brain is in the cranial cavity); ultrasound image;
 15BIO6181USNP1based on the estimated position, registering the ultrasound image with the reference medical image (paragraph 0040; e.g. The insertion support apparatus 4 has a function of combining the endoscope image (real image) as a moving image obtained by the endoscope apparatus 5 and the VBS image and displaying the combined image on a monitor 17 and assists the operator in inserting an endoscope 18 of the endoscope apparatus 5 into the bronchus).
presenting the registered images to a user (paragraphs 0049-0050).
However, Onishi fails to explicitly teach that the procedure is performed in the brain of the patient.
Frankel, in the same field of endeavor, teaches procedure is performed in the brain of the patient (abstract).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Frankel to provide a probe configured to be inserted in a brain of a patient. This modification will result in diagnoses and navigation through the brain lab or stealth system as taught within Frankel in paragraph 0125. 

Regarding claim 9, Onishi teaches the method according to claim 8, and comprising, based 5on the registered images, presenting to a user a path in the anatomical structure for advancing the distal end (paragraph 0140; range K as a biopsy range calculated from the range existing along at least a predetermined direction (running direction of the body cavity path) of the tumor as a target tissue for the biopsy is displayed superimposed on the virtual image).

Regarding claim 20, Onishi teaches the method according to claim 8, further comprising generating one or more magnetic fields around the patient, the signals indicative of an estimated position of the magnetic position sensor in the anatomical structure being generated in response to the one or more magnetic fields (paragraph 0036; The position detection apparatus 8 can estimate the position of the position sensor 14 from the fluctuating magnetic field outputted from the antenna and the current value of the position sensor 14.).

Regarding claim 21, Onishi teaches the method according to claim 8, however fails to explicitly teach further comprising the medical probe being inserted in the brain of the patient via a nose of the patient.
Frankel, in the same field of endeavor, teaches the medical probe being inserted in the brain of the patient via a nose of the patient (paragraph 0017).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi  to incorporate the teachings of Frankel to provide medical probe being inserted in the brain of the patient via a nose of the patient. This modification will help in exploring and visualizing sinus contents as well as taught within Frankel in paragraph 0017. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub No. 2011/0237934) in the view of Frankel et al (US Pub No. 2015/0230690) as in the rejection of claim 8 as well as in those rejections that follow, and in further view of Zhao et al (US Pub No. 2014/0187949).
Regarding claim 6, Onishi in the view of Frankel teaches the method according to claim 8, however, fails to explicitly teach correcting the reference medical image based on the registered images.
Zhao, in the same field of endeavor, teaches correcting the reference medical image based on the registered images (paragraph 0068, the images of the target are corrected based on the comparison of the location of the target in the image and the location of the target determined in the pre-operative or intra-operative images.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi in the view of Frankel to incorporate the teachings of Zhao to provide an image correction. This modification will result in improving the identification process of the target as taught in Zhao in paragraph 0078.

Claim 11 is rejected on the same rational as claim 10, whereas this combination further teaches alerting a user to a detected discrepancy between the ultrasound image and the reference image in Zhao (paragraph 0078).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi in the view of Frankel to incorporate the teachings of Zhao to provide an alert for the user to a detected discrepancy between the ultrasound image and the reference image. This modification will result in improving the identification process of the target as taught in Zhao in paragraph 0078.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.M.A./Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793